DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-20, in the reply filed on 14 October 2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The Information Disclosure Statement filed 08 September 2021 contains a duplicate citation of US 2011/0265524 previously cited in the IDS filed 24 February 2021.  In order to avoid duplicate publication of the citation in any future patent publication, the citation has been lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what configuration of the drawer has a configuration to perform the described washing, rinsing, and spin-drying operations.  It would appear that the outer tub 210, inner tub 220 having a plurality of through holes, positioned within the outer tub, and a motor 240 for rotating the inner tub are the required elements for performing washing, rinsing, and spin-drying operations rather than the drawer alone.  Applicant should include these features for performing the laundry operations.
Regarding claims 1 and 15, it is unclear whether the elastic member or the holder are the recited element “configured to come into contact with the lever”.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0265524 to KIM et al. (“KIM”).
Regarding claims 1 and 15, KIM (in claims 1-9 and associated text) discloses a washing machine comprising: a case (20) defining a receiving space and an open surface; a drawer (100) provided in the case and configured to slide out through the open surface of the case, the drawer being configured to perform at least one of a washing operation, a rinsing operation, a spin-drying operation, or an air-drying operation for laundry (see, e.g., ¶ [0056]-[0058]); and a locking device (see, e.g., Figs. 7-9) configured to limit a sliding motion of the drawer relative to the case (see, e.g., ¶ [0100]), wherein the locking device comprises: a holder (165) provided on an inner wall surface of the case; a lever (161) provided in the drawer and configured to be inserted into the holder; and an elastic member (168/169) provided in a portion of the holder to which the lever is inserted and configured to come into contact with the lever in a space between the holder and the lever (see, e.g., Figs. 7-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-8, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0258099 to LEE et al. (“LEE”) in view of US 2011/0265524 to KIM et al. (“KIM”).
Regarding claims 1 and 15, LEE (in Figs. 1-5(b) and associated text) discloses a washing machine comprising: a case (2) defining a receiving space and an open surface; a drawer (3) provided in the case and configured to slide out through the open surface of the case, the drawer being configured to perform at least one of a washing operation, a rinsing operation, a spin-drying operation, or an air-drying operation for laundry (see, e.g., ¶ [0015]); and a locking device (see locking unit 9, e.g., Figs. 3(a)-5(b)) configured to limit a sliding motion of the drawer relative to the case (see, e.g., ¶ [0062]-[0063]), wherein the locking device comprises: a holder (933/943) provided on an inner wall surface of the case; a lever (911/921) provided in the drawer and configured to be inserted into the holder. 
LEE discloses the claimed invention with the exception of an elastic member (168/169) provided in a portion of the holder to which the lever is inserted and configured to come into contact with the lever in a space between the holder and the lever (see, e.g., Figs. 7-9).  However, KIM teaches an art-related washing machine drawer locking unit having an elastic member (168/169) provided in a portion of the holder to which the lever is inserted and configured to come into contact with the lever in a space between the holder and the lever (see, e.g., Figs. 7-9).
Therefore, the position is taken that it would have been obvious at the time of effective filing to providing the drawer locking mechanism of LEE with the elastic member of KIM to yield the predictable results of connecting/fastening a drawer locking member to a washing machine case.
Regarding claims 5-7 and 18-19, LEE further discloses wherein the locking device further comprises a locking motor (971) configured to provide driving force to insert the lever into the holder; wherein each of the holder and the lever is provided to be symmetric with respect to the locking motor in both directions of the locking motor (see Figs. 3-5); wherein the locking device further comprises a switch configured to receive an input signal to operate the locking motor (note unlocking unit 6 generating a signal transmitted to controller C to control motor 971 in ¶ [0199] which reads on the generic recitation of a switch).
Regarding claims 8 and 20, LEE further discloses a display (333) which notifies the user of an operation of the washing machine, which is a state of the drawer being restricted for withdrawal during operation (see LEE at ¶ [0044] and [0125]).

Allowable Subject Matter
Claims 2-4 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711